 



EXHIBIT 10.4
MEXRAIL, INC.
as Pledgor
AND
THE UNITED STATES OF AMERICA,
REPRESENTED BY
THE SECRETARY OF TRANSPORTATION
ACTING THROUGH
THE ADMINISTRATOR OF THE FEDERAL RAILROAD ADMINISTRATION
as Secured Party
 
PLEDGE AGREEMENT
 
Dated as of June 28, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
Section 1.
  DEFINITIONS     1  
1.01.
  Definition of Terms Used Herein Generally     1  
1.02.
  Definition of Certain Terms Used Herein     1  
1.03.
  Rules of Interpretation     2  
 
           
Section 2.
  PLEDGE     2  
2.01.
  Grant of Security Interest     2  
2.02.
  Description of Pledged Collateral     2  
2.03.
  Authorization to File Financing Statements     2  
 
           
Section 3.
  REPRESENTATIONS AND WARRANTIES OF PLEDGOR     3  
3.01.
  Pledgor’s Legal Status     3  
3.02.
  Pledgor’s Legal Name     3  
3.03.
  Pledgor’s Locations     3  
3.04.
  Authority; Binding Obligation; No Conflict     3  
3.05.
  Title to Collateral     3  
3.06.
  Required Consents     3  
3.07.
  Nature of Security Interest     4  
 
           
Section 4.
  COVENANTS OF PLEDGOR     4  
4.01.
  Pledgor’s Legal Status     4  
4.02.
  Pledgor’s Name     4  
4.03.
  Pledgor’s Organizational Number     4  
4.04.
  Locations     4  
4.05.
  Title to Collateral     4  
4.06.
  Taxes     4  
4.07.
  Further Assurances     5  
 
           
Section 5.
  CERTAIN PAYMENTS and RIGHTS PRIOR TO EVENT OF DEFAULT     5  
5.01.
  Payments Prior to an Event of Default     5  
5.02.
  Rights and Payments after an Event of Default     5  
 
           
Section 6.
  ALL PAYMENTS IN TRUST     5  
 
           
Section 7.
  EXPENSES     5  
 
           
Section 8.
  REMEDIES     6  
8.01.
  Disposition Upon Default and Related Provisions     6  
8.02.
  Secured Party Appointed Attorney-In-Fact     6  
8.03.
  Secured Party’s Duties of Reasonable Care     7  

i



--------------------------------------------------------------------------------



 



                      Page
8.04.
  Indemnification     8  
8.05.
  Prior Recourse     8  
8.06.
  Secured Party May Perform     8  
Section 9.
  SURETYSHIP WAIVERS BY PLEDGOR; OBLIGATIONS ABSOLUTE     8  
 
           
Section 10.
  MARSHALLING     9  
 
           
Section 11.
  PROCEEDS OF DISPOSITIONS     9  
 
           
Section 12.
  REINSTATEMENT     10  
 
           
Section 13.
  MISCELLANEOUS     10  
13.01.
  Notices     10  
13.02.
  Governing Law; Consent to Jurisdiction     10  
13.03.
  WAIVER OF JURY TRIAL, ETC     10  
13.04.
  Counterparts     10  
13.05.
  Headings     10  
13.06.
  Severability     10  
13.07.
  Survival of Agreement     11  
13.08.
  Binding Effect; Several Agreement     11  
13.09.
  Waivers; Amendment     11  

ii



--------------------------------------------------------------------------------



 



     PLEDGE AGREEMENT (this “Pledge Agreement”), dated June ___, 2005, between
MEXRAIL, INC., a Delaware corporation (“Pledgor”), and the UNITED STATES OF
AMERICA, represented by the SECRETARY OF TRANSPORTATION acting through the
ADMINISTRATOR OF THE FEDERAL RAILROAD ADMINISTRATION (“Secured Party”).
     WHEREAS, TEXAS MEXICAN RAILWAY COMPANY, a wholly-owned subsidiary of
Pledgor (“Borrower”) has entered into a Financing Agreement dated of even date
herewith (as amended, supplemented, restated or otherwise modified and in effect
from time to time, the “Financing Agreement”), with Secured Party, pursuant to
which, among other things, Secured Party has agreed to make loans to Borrower
upon the terms and subject to the conditions specified in the Financing
Agreement;
     WHEREAS, Pledgor has entered into a Guaranty and dated of even date
herewith (as amended, supplemented, restated or otherwise modified and in effect
from time to time, the “Guaranty”), in favor of Secured Party, pursuant to
which, among other things, Pledgor has guaranteed all obligations of Borrower
pursuant to the Financing Agreement; and
     WHEREAS, in order to secure all Secured Obligations (as defined below),
Pledgor has agreed to execute and deliver to Secured Party a pledge agreement in
substantially the form hereof,
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     Section 1. DEFINITIONS.
          1.01. Definition of Terms Used Herein Generally. All capitalized terms
used but not defined herein shall have the meanings set forth in the Financing
Agreement. All terms used herein and defined in the DELUCC shall have the same
definitions herein as specified therein; provided, however, that if a term is
defined in Article 9 of the DELUCC differently than in another Article of the
DELUCC, the term has the meaning specified in Article 9 of the DELUCC.
          1.02. Definition of Certain Terms Used Herein. As used herein, the
following terms shall have the following meanings:
     “Bridge Net Revenues” shall have the meaning ascribed to such term in
Section 2.02.
     “DELUCC” shall mean the Uniform Commercial Code as in effect in the State
of Delaware from time to time.
     “Indemnified Party” shall have the meaning assigned to such term in
Section 8.04.
     “Lien” shall mean any security interest, mortgage, lien, encumbrance or
adverse claim, and any financing statement or similar document filed in respect
of same.

 



--------------------------------------------------------------------------------



 



     “Pledged Collateral” shall have the meaning assigned to such term in
Section 2.01.
     “Secured Obligations” shall mean the Guaranteed Obligations as such terms
is defined in the Guaranty.
     “Security Interests” shall mean the security interest granted pursuant to
Section 2.01, as well as all other security interests created or assigned as
additional security for the Secured Obligations pursuant to the provisions of
this Pledge Agreement.
     “UCC” means the Uniform Commercial Code as in effect in Delaware.
          1.03. Rules of Interpretation. The rules of interpretation specified
in subsections 8(ii) and 8(iii) of the Guaranty shall be applicable to this
Pledge Agreement. References to “sections”, “Exhibits” and “Schedules” shall be
to Sections, Exhibits and Schedules, respectively, of this Pledge Agreement
unless otherwise specifically provided. Any of the terms defined in this Section
I may, unless the context otherwise requires, be used in the singular or the
plural depending on the reference. All references to statutes and related
regulations shall include (unless otherwise specifically provided herein) any
amendments of same and any successor statutes and regulations.
     Section 2. PLEDGE.
          2.01. Grant of Security Interest. To secure the payment or
performance, as the case may be, in full of the Secured Obligations, whether at
stated maturity, by acceleration or otherwise, Pledgor hereby pledges to Secured
Party, and grants to Secured Party a first priority Security Interest in, the
collateral described in Section 2.02 (collectively, the “Pledged Collateral”).
          2.02. Description of Pledged Collateral. The Pledged Collateral is all
right, title and interest of Pledgor (whether now or in the future) in the
Bridge Net Revenues. For purposes hereof, “Bridge Net Revenues” shall mean gross
revenues earned from time to time by per-car fees charged by Pledgor to Union
Pacific Railroad Company and Borrower for each car crossing the International
Rail Bridge located in Laredo, Texas, less the operating costs of Borrower in
providing haulage for equipment and maintenance of such Bridge.
          2.03. Authorization to File Financing Statements. Pledgor hereby
irrevocably authorizes Secured Party at any time and from time to time to file
in Delaware and any jurisdiction in which the Uniform Commercial Code has been
adopted and are applicable to the pledge hereunder any initial financing
statements and amendments thereto that (a) describe the Pledged Collateral, and
(b) contain any other information required by part 5 of Article 9 of the UCC for
the sufficiency or filing office acceptance of any initial financing statement
or amendment, including (i) whether Pledgor is an organization, the type of
organization and any organization identification number issued to Pledgor.
Pledgor agrees to furnish any such information to Secured Party promptly upon
request. Pledgor also ratifies its authorization for Secured Party to have filed
in any Uniform Commercial Code jurisdiction any like initial financing
statements or amendments thereto if filed prior to the date hereof.

- 2 -



--------------------------------------------------------------------------------



 



     Section 3. REPRESENTATIONS AND WARRANTIES OF PLEDGOR.
     Pledgor hereby represents and warrants to Secured Party that:
          3.01. Pledgor’s Legal Status. Pledgor is a corporation organized under
the laws of Delaware.
          3.02. Pledgor’s Legal Name. Pledgor’s exact legal name is that set
forth in the initial paragraph hereof and on the signature page hereof.
          3.03. Pledgor’s Locations. Pledgor’s place of business or (if it has
more than one place of business) its chief executive office is at Laredo, Texas.
          3.04. Authority; Binding Obligation; No Conflict. Pledgor has full
power and authority to execute, deliver and perform its obligations in
accordance with the terms of this Pledge Agreement and to grant to Secured Party
the Security Interest in the Pledged Collateral pursuant hereto, without the
consent or approval of any other person or entity other than any consent or
approval which has been obtained and is in full force and effect. This Pledge
Agreement has been duly authorized, executed and delivered by Pledgor and is the
legally valid and binding obligation of Pledgor, enforceable against Pledgor in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium, or similar laws or equitable principles
relating to or limiting creditor’s rights generally. The granting to Secured
Party of the Security Interest in the Pledged Collateral hereunder, the
execution by Pledgor of this Pledge Agreement and the performance by Pledgor of
its obligations hereunder do not and will not (a) result in the existence or
imposition of any lien nor obligate Pledgor to create any lien (other than such
Security Interest) in favor of any person or entity over all or any of its
assets; (b) conflict with any agreement, mortgage, bond or other instrument to
which Pledgor is a party or which is binding upon Pledgor or any of its assets;
(c) conflict with Pledgor’s certificate of incorporation, by-laws, or other
organizational or charter documents; or (d) conflict with any law, regulation or
judicial order binding on Pledgor or any of the Pledged Collateral.
          3.05. Title to Collateral. The Pledged Collateral is owned by the
Pledgor free and clear of any lien. The Pledgor has not filed or consented to
the filing of (a) any financing statement or analogous document under the UCC or
any other applicable laws covering any Pledged Collateral, (b) any assignment in
which the Pledgor assigns any Pledged Collateral or any security agreement or
similar instrument covering any Pledged Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect.
          3.06. Required Consents. No consent of any person (including, without
limitation, partners, shareholders or creditors of Pledgor or of any subsidiary
of Pledgor) and no license, permit, approval or authorization of, exemption by,
notice or report to, or registration, filing or declaration with, any
governmental instrumentality is required in connection with (i) the execution,
delivery, performance, validity or enforceability of this Pledge Agreement,
(ii) the

- 3 -



--------------------------------------------------------------------------------



 



perfection or maintenance of the Security Interest created hereby (including the
first priority nature of such Security Interest), or (iii) the exercise by
Secured Party of the rights provided for in this Pledge Agreement.
          3.07. Nature of Security Interest. Upon the filing of appropriate UCC
Financing Statements, the pledge of the Pledged Collateral pursuant to this
Pledge Agreement creates a valid and perfected first priority Security Interest
in the Pledged Collateral, securing the prompt and complete payment, performance
and observance of the Secured Obligations.
     Section 4. COVENANTS OF PLEDGOR.
     The Pledgor covenants and agrees with the Secured Party, in each case of
the Pledgor’s own cost and expense, as follows.
          4.01. Pledgor’s Legal Status. Pledgor shall not change its type of
organization, jurisdiction of organization or other legal structure, except as
permitted under the Financing Agreement.
          4.02. Pledgor’s Name. Without providing at least 30 days prior written
notice to Secured Party, Pledgor shall not change its name.
          4.03. Pledgor’s Organizational Number. Without providing at least
30 days prior written notice to Secured Party, Pledgor shall not change its
organizational identification number if it has one. If Pledgor does not have an
organizational identification number and later obtains one, Pledgor shall
forthwith notify Secured Party of such organizational identification number.
          4.04. Locations. Without providing at least 30 days prior written
notice to Secured Party, Pledgor shall not change its place of business or (if
it has more than one place of business) its chief executive office or its
mailing address.
          4.05. Title to Collateral. (a) Except for the Security Interest herein
granted, Pledgor shall be the owner of the Pledged Collateral free from any
Lien, and Pledgor, at its sole cost and expense, shall defend the same against
all claims and demands of all persons at any time claiming the same or any
interests therein adverse to Secured Party; and (b) Pledgor shall not sell or
otherwise dispose of, or pledge, mortgage or create, or suffer to exist a lien
on, the Pledged Collateral in favor of any person other than Secured Party and
the inclusion of “proceeds” of the Pledged Collateral under the Security
Interest granted herein shall not be deemed a consent by Secured Party to any
sale or other disposition of any Pledged Collateral.
          4.06. Taxes. Pledgor shall pay promptly when due all taxes,
assessments, governmental charges and levies upon the Pledged Collateral or
incurred in connection with the Pledged Collateral or incurred in connection
with this Pledge Agreement; provided, however, that Pledgor shall have the right
to contest such taxes, assessments, governmental charges and levies that it
reasonably believes to be incurred in error.

- 4 -



--------------------------------------------------------------------------------



 



          4.07. Further Assurances. Pledgor will, from time to time, at its
expense, promptly execute and deliver all further instruments and documents and
take all further action that may be necessary, or that Secured Party may
reasonably request, in order to perfect and protect any Security Interest
granted or purported to be granted hereby or to enable Secured Party to exercise
and enforce its rights and remedies hereunder with respect to any Pledged
Collateral.
     Section 5. CERTAIN PAYMENTS and RIGHTS PRIOR TO EVENT OF DEFAULT.
          5.01. Payments Prior to an Event of Default. So long as no Event of
Default shall have occurred and be continuing, Pledgor shall be entitled:
               (a) to exercise, as it shall think fit, but in a manner not
inconsistent with the terms hereof, all rights of control, ownership and
otherwise with respect to the Pledged Collateral of Pledgor; and
               (b) to receive and retain for its own account any and all
payments, proceeds, monies, compensation, property, assets, instruments or
rights paid, from time to time, in respect of the Pledged Collateral.
          5.02. Rights and Payments after an Event of Default. Upon the
occurrence and during the continuance of any Event of Default, all rights of
Pledgor to exercise or refrain from exercising the rights that it would
otherwise be entitled to exercise pursuant to Section 5.01(a) hereof and to
receive the payments, proceeds, monies, compensation, property, assets,
instruments or rights that Pledgor would otherwise be authorized to receive and
retain pursuant to Section 5.01(b) hereof shall cease, and thereupon Secured
Party shall be entitled to exercise all powers with respect to the Pledged
Collateral and to receive and retain, as additional collateral hereunder, any
and all payments, proceeds, monies, compensation, property, assets, instruments
or rights at any time paid upon any of the Pledged Collateral during such an
Event of Default.
     Section 6. ALL PAYMENTS IN TRUST.
     Upon the provisions of Section 5.02 becoming effective upon the occurrence
and during the continuance of an Event of Default, all payments, proceeds,
monies, compensation, property, assets, instruments or rights that are received
by Pledgor contrary to the provisions of Section 5 hereof shall be received and
held in trust by Pledgor for the benefit of Secured Party, shall be segregated
by Pledgor from other funds of Pledgor and shall be forthwith paid over to
Secured Party as Pledged Collateral in the same form as so received (with any
necessary endorsement).
     Section 7. EXPENSES.
     Pledgor shall pay all reasonable expenses incurred by Secured Party in
connection with any amendment, waiver, enforcement or collection of this Pledge
Agreement or the exercise of remedies hereunder, including, without limitation,
reasonable attorneys’ fees and expenses and advertising costs. If Pledgor fails
promptly to pay any portion of the above expenses when due

- 5 -



--------------------------------------------------------------------------------



 



or to perform any other obligation of Pledgor under this Pledge Agreement,
Secured Party may, at its option, but shall not be required to, pay or perform
the same and charge Pledgor for all costs and expenses incurred therefor, and
Pledgor agrees to reimburse Secured Party therefor on demand. All sums so paid
or incurred by Secured Party for any of the foregoing, any and all other sums
for which Pledgor may become liable hereunder and all such costs and expenses
incurred by Secured Party in enforcing or protecting the Security Interests or
any of its rights or remedies under this Pledge Agreement shall be payable by
Pledgor on demand, shall constitute Secured Obligations, shall bear interest
until paid at a rate per annum agreed to the rate requested under the Financing
Agreement.
     Section 8.REMEDIES.
          8.01. Disposition Upon Default and Related Provisions.
               (a) Upon the occurrence and during the continuance of any Event
of Default, Secured Party may exercise in respect of the Pledged Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all rights and remedies of a secured party on default under the DELUCC at
that time (whether or not applicable to the affected Pledged Collateral) and may
also, without obligation to resort to other security, at any time and from time
to time sell, resell assign and deliver in its sole discretion, all or any of
the Pledged Collateral, at the same or different times, and all right, title and
interest, claim and demand therein and right of redemption thereof, on any
securities exchange on which any Pledged Collateral may be listed, or at public
or private sale, for cash, upon credit or for future delivery, and in connection
therewith Secured Party may grant options.
               (b) The remedies provided herein in favor of Secured Party shall
not be deemed exclusive, but shall be cumulative, and shall be in addition to
all other remedies in favor of Secured Party existing at law or in equity.
          8.02. Secured Party Appointed Attorney-In-Fact.
               (a) To effectuate the terms and provisions hereof, Pledgor hereby
appoints Secured Party as Pledgor’s attorney-in-fact for the purpose, from and
after the occurrence and during the continuance of an Event of Default, of
carrying out the provisions of this Pledge Agreement and taking any action and
executing any instrument that Secured Party from time to time in Secured Party’s
reasonable discretion may deem necessary or advisable to accomplish the purposes
of this Pledge Agreement. Without limiting the generality of the foregoing,
Secured Party shall, from and after the occurrence and during the continuance of
an Event of Default, have the right and power to:
                    (i) receive, endorse and collect all checks and other orders
for the payment of money made payable to Pledgor representing any interest or
dividend or other distribution or amount payable in respect of the Pledged
Collateral or any part thereof and to give full discharge for the same;

- 6 -



--------------------------------------------------------------------------------



 



                    (ii) execute endorsements, assignments or other instruments
of conveyance or transfer with respect to all or any of the Pledged Collateral;
                    (iii) exercise all rights of Pledgor as owner of the Pledged
Collateral including, without limitation, the right to sign any and all
amendments, instruments, certificates, proxies, and other writings necessary or
advisable to exercise all rights and privileges of (or on behalf of) the owner
of the Pledged Collateral;
                    (iv) ask, demand, collect, sue for, recover, compound,
receive and give acquaintance and receipts for moneys due and to become due
under or in respect of any of the Pledged Collateral;
                    (v) file any claims or take any action or institute any
proceedings that Secured Party may deem necessary or desirable for the
collection of any of the Pledged Collateral or otherwise to enforce the rights
of Secured Party with respect to any of the Pledged Collateral; and
                    (vi) generally to sell, transfer, pledge, make any agreement
with respect to or otherwise deal with any of the Pledged Collateral as fully
and completely as though Secured Party were the absolute owner thereof for all
purposes, and to do, at Secured Party’s option and Pledgor’s expense, at any
time or from time to time, all acts and things that Secured Party deems
reasonably necessary to protect, preserve or realize upon the Pledged
Collateral.
               (b) Pledgor hereby ratifies and approves all acts of Secured
Party made or taken pursuant to this Section 8.02 (provided that Pledgor does
not, by virtue of such ratification, release any claim that Pledgor may
otherwise have against Secured Party for any such acts made or taken by Secured
Party through gross negligence or willful misconduct). Neither Secured Party nor
any person designated by Secured Party shall be liable for any acts or omissions
or for any error of judgment or mistake of fact or law, except such as may
result from Secured Party’s gross negligence or willful misconduct. This power,
being coupled with an interest, is irrevocable so long as this Pledge Agreement
shall remain in force.
          8.03. Secured Party’s Duties of Reasonable Care.
               (a) Secured Party shall have the duty to exercise reasonable care
in the custody and preservation of any Pledged Collateral in its possession,
which duty shall be fully satisfied if such Pledged Collateral is accorded
treatment substantially equal to that which Secured Party accords its own
property and, with respect to any calls, conversions, exchanges, redemptions,
offers, tenders or similar matters relating to any such Pledged Collateral
(herein called “events”).
                    (i) Secured Party endeavors to take such action with respect
to any of the events as Pledgor may reasonably and specifically request in
writing in sufficient time for such action to be evaluated and taken or, if
Secured Party reasonably believes that the action requested would adversely
affect the value of the Pledged Collateral as collateral or the collection of
the Secured Obligations, or would otherwise prejudice the interests of Secured

- 7 -



--------------------------------------------------------------------------------



 



Party, Secured Party gives reasonable notice to Pledgor that any such requested
action will not be taken and, if Secured Party makes such determination or if
Pledgor fails to make such timely request, Secured Party takes such other action
as it deems advisable in the circumstances.
                    (ii) Except as hereinabove specifically set forth, Secured
Party shall have no further obligation to ascertain the occurrence of, or to
notify Pledgor with respect to, any events and shall not be deemed to assume any
such further obligation as a result of the establishment by Secured Party of any
internal procedures with respect to any Pledged Collateral in its possession,
nor shall Secured Party be deemed to assume any other responsibility for, or
obligation or duty with respect to, any Pledged Collateral or its use of any
nature or kind, or any matter or proceedings arising out of or relating thereto,
including, without limitation, any obligation or duty to take any action to
collect, preserve or protect its or Pledgor’s rights in the Pledged Collateral
or against any prior parties thereto, but the same shall be at Pledgor’s sole
risk and responsibility at all times.
                    (iii) Pledgor waives any restriction or obligation imposed
on Secured Party under Sections 9-207(c)(1) and 9-207(c)(2) of the DELUCC.
          8.04. Indemnification. Pledgor hereby releases Secured Party, and the
respective officers, shareholders, directors, employees and agents of each
thereof (each, an “Indemnified Party”) from any claims, causes of action and
demands at any time arising out of or with respect to this Pledge Agreement, the
Secured Obligations, the Pledged Collateral and its use and/or any actions taken
or omitted to be taken by such Indemnified Party with respect thereto (except
such claims, causes of action and demands arising from the bad faith, gross
negligence or willful misconduct of such Indemnified Party) and Pledgor hereby
agrees to hold each Indemnified Party harmless from and with respect to any and
all such claims, causes of action and demands (except such claims, causes of
action and demands arising from the gross negligence or willful misconduct of
such Indemnified Party).
          8.05. Prior Recourse. Secured Party’s prior recourse to any Pledged
Collateral shall not constitute a condition of any demand, suit or proceeding
for payment or collection of the Secured Obligations.
          8.06. Secured Party May Perform. If Pledgor fails to perform any
agreement contained herein, Secured Party may itself perform or cause
performance of such agreement, and the expenses of Secured Party incurred in
connection therewith shall be treated as provided in Section 7 hereof.
     Section 9. SURETYSHIP WAIVERS BY PLEDGOR; OBLIGATIONS ABSOLUTE.
               (a) The Pledgor waives demand, notice, protest, notice of
acceptance of this Pledge Agreement, notice of loans made, credit extended,
collateral received or delivered or other action taken in reliance hereon and
all other demands and notices of any description, thereof, all in such manner
and at such time or times as the Secured Party may deem advisable

- 8 -



--------------------------------------------------------------------------------



 



the Secured Party shall have no duty as to the collection or protection of the
Pledged Collateral or any income thereon, nor as to the preservation of rights
against prior parties, nor as to the preservation of any rights pertaining
thereto beyond the safe custody thereof as set forth in Section 8.03.
               (b) All rights of the Secured Party hereunder, the Security
Interests and all obligations of the Pledgor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Guaranty , the Financing Agreement any agreement with respect to any of the
Secured Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Guaranty, the Financing
Agreement or any other agreement or instrument, (c) any exchange, release or
non-perfection of any lien on other collateral, or any release or amendment or
waiver of or consent under or departure from or any acceptance of partial
payment thereon and or settlement, compromise or adjustment of any Secured
Obligation or of any guarantee, securing or guaranteeing all or any of the
Secured Obligations, or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Pledgor in respect of
the Secured Obligations or this Pledge Agreement.
     Section 10. MARSHALLING.
     Secured Party shall not be required to marshal any present or future
collateral security (including but not limited to this Pledge Agreement and the
Pledged Collateral) for, or other assurances of payment of, the Secured
Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of its rights hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights, however existing or arising.
To the extent that it lawfully may, Pledgor hereby agrees that it shall not
invoke any law relating to the marshalling of collateral which might cause delay
in or impede the enforcement of Secured Party’s rights under this Pledge
Agreement or under any other instrument creating or evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, Pledgor hereby
irrevocably waives the benefits of all such laws.
     Section 11. PROCEEDS OF DISPOSITIONS.
     After deducting all expenses payable to Secured Party, including, without
limitation, pursuant to Section 7, the residue of any proceeds of collection or
sale of the Secured Obligations or Pledged Collateral shall, to the extent
actually received in cash, be applied to the payment of the remaining Secured
Obligations in such order or preference as is provided in the Guaranty, proper
allowance and provision being made for any Secured Obligations not then due or
held as additional collateral. Upon the final payment and satisfaction in full
of all of the Secured Obligations and the termination of all commitments under
the Guaranty and after making any payments required by Sections 9-608(a)(1)(C)
or 9-615(a)(3) of the DELUCC, any

- 9 -



--------------------------------------------------------------------------------



 



excess shall be returned to Pledgor, and in any event Pledgor shall remain
liable for any deficiency in the payment of the Secured Obligations.
     Section 12. REINSTATEMENT.
     The obligations of Pledgor pursuant to this Pledge Agreement shall continue
to be effective or automatically be reinstated, as the case may be, if at any
time payment of any of the Secured Obligations is rescinded or otherwise must be
restored or returned by Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Pledgor or any other obligor or
otherwise, all as though such payment had not been made.
     Section 13. MISCELLANEOUS.
          13.01. Notices. Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other party, or whenever any of the parties desires to give and
serve upon any other party any communication with respect to this Pledge
Agreement, each such notice, demand, request, consent, approval, declaration or
other communication shall be in writing and shall be given in the manner and to
the address, and deemed received, as provided for in the Financing Agreement.
          13.02. Governing Law; Consent to Jurisdiction. THIS PLEDGE AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE DISTRICT
OF COLUMBIA.
          13.03. WAIVER OF JURY TRIAL, ETC. PLEDGOR WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY LITIGATION OR
DISPUTE DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
PLEDGE AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF ANY
SUCH RIGHTS OR OBLIGATIONS. EXCEPT AS PROHIBITED BY LAW, PLEDGOR WAIVES ANY
RIGHT WHICH IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION OR DISPUTE
REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.
          13.04. Counterparts. This Pledge Agreement may be executed in two or
more separate counterparts, each of which shall constitute an original and all
of which shall collectively and separately constitute one and the same
agreement.
          13.05. Headings. The headings of each section of this Pledge Agreement
are for convenience only and shall not define or limit the provisions thereof.
          13.06. Severability. In the event any one or more of the provisions
contained in this Pledge Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any

- 10 -



--------------------------------------------------------------------------------



 



way be affected or impaired thereby (it being understood that the invalidity of
a particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).
          13.07. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Pledgor herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Pledge Agreement shall be considered to have been relied upon
by the Secured Party and shall survive the execution and delivery of the
Guaranty and the advance of all extensions of credit contemplated thereby,
regardless of any investigation made by the Secured Party, and shall continue in
full force and effect until this Pledge Agreement shall terminate (or thereafter
to the extent provided herein).
          13.08. Binding Effect; Several Agreement. This Pledge Agreement is
binding upon the Pledgor and the Secured Party and their respective successors
and assigns, and shall inure to the benefit of the Pledgor, the Secured Party
and their respective successors and assigns, except that the Pledgor shall have
no right to assign or transfer its rights or obligations hereunder or any
interest herein (and any such assignment or transfer shall be void) except as
expressly contemplated by this Pledge Agreement.
          13.09. Waivers; Amendment.
               (a) No failure or delay of the Secured Party in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Secured Party hereunder and under the Guaranty are
cumulative and are not exclusive of any rights or remedies that it would
otherwise have. No waiver of any provisions of this Pledge Agreement or consent
to any departure by the Pledgor therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) below, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice to or demand on the Pledgor in any case shall entitle the
Pledgor to any other or further notice or demand in similar or other
circumstances.
               (b) Neither this Pledge Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Secured Party and the Pledgor.

- 11 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, intending to he legally bound, Pledgor has caused this
Pledge Agreement to be duly executed as of the date first above written.

                  MEXRAIL, INC.  
 
           
 
  By:   /s/ Ronald G. Russ          
 
      Name:   Ronald G. Russ
 
      Title:   Executive Vice President and
 
          Chief Financial Officer
 
           
 
Address:   427 West 12th Street
 
          Kansas City, MO 64105
 
          Senior Vice President
 
          and General Counsel
 
          816-983-1702
 
                Attention:         Telecopier No.:  
 
                Accepted and Agreed:
 
                THE UNITED STATES OF AMERICA, REPRESENTED BY THE SECRETARY OF
TRANSPORTATION ACTING THROUGH THE ADMINISTRATOR OF THE FEDERAL RAILROAD
ADMINISTRATION
 
                as Secured Party    
 
           
 
  By:   /s/ Joseph H. Boardman          
 
      Name:
 
      Title: Administrator of the Federal Railroad Administration    
 
              Address:   400 7th St. SW
 
          Washington, DC 20590
 
          Attn: Assoc. Administrator for Railroad Development
 
                Attention:         Telecopier No.:    

- 12 -